Title: To Benjamin Franklin from William Carmichael, [before 23 January 1782]
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
[before January 23, 1782]
You who know so well the public & private obligations we have to the Marquis de Yranda, would never pardon me, If I should suffer one of his family to pass thro’ Paris, without giving you an opportunity of convincing him of the sense you have of the obliging notice, it has taken of us here—But you would be Still more offended with me, After having been Informed of the Character of the Gentleman who delivers you this, Dr. Simon de Casas, If I had failed to give you the honor of his acquaintance. On other occasions I have made use of my credit with you to procure a good reception for others. In the present Instance I am paying my debts on this Score, and I am sure you will give me proper credit After having had an opportunity of knowing the Gentleman whom I have now the honor to present to your Acquaintance—
I am with the Sincerest regard Your Excellency’s Obliged & Most Humble Servant
Wm. Carmichael
His Excellency Benjamin Franklin
